Exhibit 10.2

 
EXECUTION COPY
 

--------------------------------------------------------------------------------


 
U.S. $250,000,000
 
CREDIT AGREEMENT
 
Dated as of March 2, 2007
 
Between
 
FIRSTENERGY CORP.
as Borrower,


and


MORGAN STANLEY SENIOR FUNDING, INC.
 
as Lender
 



--------------------------------------------------------------------------------




 


--------------------------------------------------------------------------------





TABLE OF CONTENTS
                
 
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
 

   Page  SECTION 1.01. Certain Defined Terms.       1  SECTION 1.02. Computation
of Time Periods.     10  SECTION 1.03. Accounting Terms.     10  SECTION
1.04. Certain References.     10

 
 ARTICLE II AMOUNT AND TERMS OF THE LOAN
 

SECTION 2.01. The Loan.     10 SECTION 2.02. Selection of Interest Periods    
11 SECTION 2.03. Repayment of the Loan.      11 SECTION 2.04. Interest on the
Loan.     11 SECTION 2.05. Additional Interest on the Loan.     11 SECTION
2.06. Prepayments.      12 SECTION 2.07. Increased Costs.      12 SECTION
2.08. Illegality.      13 SECTION 2.09. Payments and Computations.     13
SECTION 2.10. Taxes.     14
SECTION 2.11.  Noteless Agreement; Evidence of Indebtedness.
    15
SECTION 2.12.  Extension of Termination Date.
    16

 
ARTICLE III CONDITIONS OF LENDING
 

SECTION 3.01. Conditions Precedent to the Making of the Loan.    16

 
ARTICLE IV REPRESENTATIONS AND WARRANTIES
 

SECTION 4.01. Representations and Warranties of the Borrower.    17

 
ARTICLE V COVENANTS OF THE BORROWER
 

SECTION 5.01. Affirmative Covenants of the Borrower.    21 SECTION 5.02. Debt to
Capitalization Ratio.    23
SECTION 5.03. Negative Covenants of the Borrower. 
   23

 
ARTICLE VI EVENTS OF DEFAULT
 

SECTION 6.01. Events of Default.    25

 
 
 

--------------------------------------------------------------------------------




 
ARTICLE VII MISCELLANEOUS
 

SECTION 7.01. Amendments, Etc.      28 SECTION 7.02. Notices, Etc.     28
SECTION 7.03. No Waiver; Remedies.       28 SECTION 7.04. Costs and Expenses;
Indemnification.     28 SECTION 7.05. Right of Set-off.     29 SECTION 7.06.
Binding Effect.       30 SECTION 7.07. Assignments and Participations.      30
SECTION 7.08. Governing Law.      32 SECTION 7.09. Consent to Jurisdiction;
Waiver of Jury Trial.     32 SECTION 7.10. Severability.     32
SECTION 7.11. Entire Agreement.
    32
SECTION 7.12. Execution in Counterparts.
    32 SECTION 7.13. USA PATRIOT Act Notice.     33

 
 

--------------------------------------------------------------------------------




         SCHEDULES AND EXHIBITS
 

 Schedule I  -  Lending Office        Exhibit A   -  Form of Assignment and
Acceptance  Exhibit B  -   Form of Note  Exhibit C  -  Form of Opinion of Gary
D. Benz, Esq.  Exhibit D  -  Form of Opinion of Akin Gump Strauss Hauer & Feld
LLP      

 




 


--------------------------------------------------------------------------------





CREDIT AGREEMENT




CREDIT AGREEMENT, dated as of March 2, 2007, between FIRSTENERGY CORP., an Ohio
corporation (the “Borrower”) and MORGAN STANLEY SENIOR FUNDING, INC., a Delaware
corporation (the “Lender”).
 


PRELIMINARY STATEMENTS


(1) The Borrower has requested that the Lender establish a ninety-day unsecured
credit facility in the amount of $250,000,000 in favor of the Borrower, all of
which may be used for the repurchase of certain shares of the Borrower.
 
(2) Subject to the terms and conditions of this Agreement, the Lender is willing
to establish the requested credit facility in favor of the Borrower.
 
NOW, THEREFORE, in consideration of the premises, the parties hereto agree as
follows:
 
 
ARTICLE I  
DEFINITIONS AND ACCOUNTING TERMS
 
SECTION 1.01.  Certain Defined Terms.
 
As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):
 
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.
 
“Agreement” means this Credit Agreement, as amended, modified and supplemented
from time to time.
 
“Applicable Law” means all applicable laws, statutes, treaties, rules, codes,
ordinances, regulations, permits, certificates, orders, interpretations,
licenses and permits of any Governmental Authority and judgments, decrees,
injunctions, writs, orders or like action of any court, arbitrator or other
judicial or quasi-judicial tribunal of competent jurisdiction (including those
pertaining to health, safety or the environment or otherwise).
 
“Applicable Margin” means the interest rate per annum equal to 0.65%.
 
“Assignment and Acceptance” means an assignment and acceptance entered into by
the Lender and an Eligible Assignee, in substantially the form of Exhibit A
hereto.
 
“ATSI” means American Transmission Systems, Incorporated, an Ohio corporation.
 


1

--------------------------------------------------------------------------------






 
“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as amended from time
to time, and any Federal law with respect to bankruptcy, insolvency,
reorganization, liquidation, moratorium or similar laws affecting creditors’
rights generally.
 
“Borrower” has the meaning set forth in the preamble hereto.
 
“Business Day” means a day of the year on which banks are not required or
authorized to close in New York City or Akron, Ohio, and on which dealings are
carried on in the London interbank market.
 
“CEI” means The Cleveland Electric Illuminating Company, an Ohio corporation.
 
“Change of Control” has the meaning set forth in Section 6.01(j).
 
“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time, and the applicable regulations thereunder.
 
“Consolidated Debt” means, at any date of determination, the aggregate
Indebtedness of the Borrower and its Consolidated Subsidiaries determined on a
consolidated basis in accordance with GAAP, but shall not include
(i) Nonrecourse Indebtedness of the Borrower and any of its Subsidiaries,
(ii) obligations under leases that shall have been or should be, in accordance
with GAAP, recorded as operating leases in respect of which the Borrower or any
of its Consolidated Subsidiaries is liable as a lessee, (iii) the aggregate
principal amount of Stranded Cost Securitization Bonds of the Borrower and its
Consolidated Subsidiaries and (iv) the aggregate principal amount of Trust
Preferred Securities and Junior Subordinated Deferred Interest Obligations not
exceeding 15% of the Total Capitalization of the Borrower and its Consolidated
Subsidiaries (determined, for purposes of such calculation, without regard to
the amount of Trust Preferred Securities and Junior Subordinated Deferred
Interest Debt Obligations outstanding of the Borrower); provided that the amount
of any mandatory principal amortization or defeasance of Trust Preferred
Securities or Junior Subordinated Deferred Interest Debt Obligations prior to
the Termination Date shall be included in this definition of Consolidated Debt.
 
“Consolidated Subsidiary” means, as to any Person, any Subsidiary of such Person
the accounts of which are or are required to be consolidated with the accounts
of such Person in accordance with GAAP.
 
“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
that, together with the Borrower and its Subsidiaries, are treated as a single
employer under Section 414(b) or 414(c) of the Code.
 
“Debt to Capitalization Ratio” means the ratio of Consolidated Debt of the
Borrower to Total Capitalization of the Borrower.
 


2

--------------------------------------------------------------------------------




“Eligible Assignee” means (i) a commercial bank organized under the laws of the
United States, or any State thereof; (ii) a commercial bank organized under the
laws of any other country that is a member of the OECD or has concluded special
lending arrangements with the International Monetary Fund associated with its
“General Arrangements to Borrow”, or a political subdivision of any such
country, provided that such bank is acting through a branch or agency located in
the United States; (iii) a finance company, insurance company or other financial
institution or fund (whether a corporation, partnership or other entity) engaged
generally in making, purchasing or otherwise investing in commercial loans in
the ordinary course of its business; or (iv) the central bank of any country
that is a member of the OECD; provided, however, that (A) any Person described
in clause (i), (ii), (iii) or (iv) above shall also (x) have outstanding
unsecured indebtedness that is rated A- or better by S&P or A3 or better by
Moody’s (or an equivalent rating by another nationally recognized credit rating
agency of similar standing if neither of such corporations is in the business of
rating unsecured indebtedness of entities engaged in such businesses) and
(y) have combined capital and surplus (as established in its most recent report
of condition to its primary regulator, if applicable) of not less than
$250,000,000 (or its equivalent in foreign currency), (B) any Person described
in clause (ii), (iii) or (iv) above shall, on the date on which it is to become
a lender hereunder, be entitled to receive payments hereunder without deduction
or withholding of any United States Federal income taxes (as contemplated by
Section 2.10(d)) and (C) any Person described in clause (i), (ii), (iii) or (iv)
above shall, in addition, be reasonably acceptable to the Lender.
 
“Environmental Laws” means any federal, state or local laws, ordinances or
codes, rules, orders, or regulations relating to pollution or protection of the
environment, including, without limitation, laws relating to hazardous
substances, laws relating to reclamation of land and waterways and laws relating
to emissions, discharges, releases or threatened releases of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes
into the environment (including, without limitation, ambient air, surface water,
ground water, land surface or subsurface strata) or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollution, contaminants, chemicals, or industrial,
toxic or hazardous substances or wastes.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, and the
regulations promulgated and rulings issued thereunder, each as amended, modified
and in effect from time to time.
 
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.
 


3

--------------------------------------------------------------------------------




“Eurodollar Rate” means the interest rate per annum at which eurodollar deposits
are offered in the London interbank market for a term equivalent to the
applicable Interest Period determined by reference to Telerate page 3750 at
11:00 a.m. (London time) two Business Days before the first day of such Interest
Period for a period equal to such Interest Period. If such rate is not available
at such time for any reason, then the “Eurodollar Rate” for such Interest Period
shall be the rate per annum determined by the Lender to be the rate at which
deposits in dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the outstanding principal amount of
the Loan at such time and with a term equivalent to such Interest Period would
be offered by Citibank, N.A.’s London branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.
 
“Eurodollar Rate Reserve Percentage” means the reserve percentage applicable
during any Interest Period (or if more than one such percentage shall be so
applicable, the daily average of such percentages for those days in such
Interest Period during which any such percentage shall be so applicable) under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for the Lender with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities having a term equal
to such Interest Period.
 
“Event of Default” has the meaning set forth in Section 6.01.
 
“Exchange Act” means the Securities Exchange Act of 1934, and the regulations
promulgated thereunder, in each case as amended and in effect from time to time.
 
“Existing Credit Agreement” means the Credit Agreement, dated as of August 24,
2006, among the Borrower, FirstEnergy Solutions Corp., an Ohio corporation,
American Transmission Systems, Incorporated, an Ohio corporation, Ohio Edison
Company, an Ohio corporation, Pennsylvania Power Company, a Pennsylvania
corporation, The Cleveland Electric Illuminating Company, an Ohio corporation,
The Toledo Edison Company, an Ohio corporation, Jersey Central Power & Light
Company, a New Jersey corporation, Metropolitan Edison Company, a Pennsylvania
corporation, and Pennsylvania Electric Company, a Pennsylvania corporation, as
borrowers, the banks and other financial institutions party thereto, Citibank,
N.A., as administrative agent for the lenders thereunder, the fronting banks
party thereto from time to time and the swing line lenders party thereto from
time to time, as the same may be amended, restated, modified or extended from
time to time.
 
“FERC” means the Federal Energy Regulatory Commission or successor organization.
 
“FES” means FirstEnergy Solutions Corp., an Ohio corporation.
 


4

--------------------------------------------------------------------------------




“FERC PUHCA 2005 Filing” means the informational filing submitted to the FERC on
February 21, 2006, pursuant to the Public Utility Holding Company Act of 2005
and the FERC's Order No. 667, which enabled the Borrower to continue to rely on
the financing authorizations authorized in the SEC Order.
 
“First Mortgage Indenture” means, with respect to any Significant Subsidiary, an
indenture or similar instrument pursuant to which such Person may issue bonds,
notes or similar instruments secured by a lien on all or substantially all of
such Person’s fixed assets.
 
“GAAP” means generally accepted accounting principles in the United States in
effect from time to time.
 
“Governmental Action” means all authorizations, consents, approvals, waivers,
exceptions, variances, orders, licenses, exemptions, publications, filings,
notices to and declarations of or with any Governmental Authority (other than
routine reporting requirements the failure to comply with which will not affect
the validity or enforceability of any Loan Document or have a material adverse
effect on the transactions contemplated by any Loan Document or any material
rights, power or remedy of any Person thereunder or any other action in respect
of any Governmental Authority).
 
“Governmental Authority” means any Federal, state, county, municipal, foreign,
international, regional or other governmental authority, agency, board, body,
instrumentality or court.
 
“Indebtedness” of any Person means at any date, without duplication, (i) all
obligations of such Person for borrowed money, or with respect to deposits or
advances of any kind, or for the deferred purchase price of property or
services, (ii) all obligations of such Person evidenced by bonds, debentures,
notes or similar instruments, (iii) all obligations of such Person upon which
interest charges are customarily paid, (iv) all obligations under leases that
shall have been or should be, in accordance with GAAP, recorded as capital
leases in respect of which such Person is liable as lessee, (v) liabilities in
respect of unfunded vested benefits under Plans, (vi) withdrawal liability
incurred under ERISA by such Person or any of its affiliates to any
Multiemployer Plan, (vii) reimbursement obligations of such Person (whether
contingent or otherwise) in respect of letters of credit, bankers acceptances,
surety or other bonds and similar instruments, (viii) all Indebtedness of others
secured by a Lien on any asset of such Person, whether or not such Indebtedness
is assumed by such Person and (ix) obligations of such Person under direct or
indirect guaranties in respect of, and obligations (contingent or otherwise) to
purchase or otherwise acquire, or otherwise to assure a creditor against loss in
respect of, indebtedness or obligations of others of the kinds referred to
above.
 


5

--------------------------------------------------------------------------------




“Interest Period” means the period commencing on the date of the making of the
Loan and ending on the last day of the period selected by the Borrower pursuant
to the provisions below and, thereafter, each subsequent period commencing on
the last day of the immediately preceding Interest Period and ending on the last
day of the period selected by the Borrower pursuant to the provisions below. The
duration of each such Interest Period shall be one, two or three months, as the
Borrower may select by notice to the Lender pursuant to Section 2.02; provided,
however, that:
 
(i) the Borrower may not select any Interest Period that ends after the latest
Termination Date; and
 
(ii) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day.
 
“JCP&L” means Jersey Central Power & Light Company, a New Jersey corporation.
 
“Junior Subordinated Deferred Interest Debt Obligations” means subordinated
deferrable interest debt obligations of the Borrower (A) for which the maturity
date is subsequent to the Termination Date and (B) that are fully subordinated
in right of payment to the Indebtedness hereunder.
 
“Lending Office” means the office of the Lender specified as its “Lending
Office” on Schedule I hereto or, in the case of any Eligible Assignee that
becomes a lender hereunder, in the Assignment and Acceptance pursuant to which
it became a lender, or such other office of the Lender or such Eligible Assignee
as such Person may from time to time specify to the Borrower.
 
“Lender” has the meaning set forth in the preamble hereto.
 
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset. For the
purposes of this Agreement, a Person or any of its Subsidiaries shall be deemed
to own, subject to a Lien, any asset that it has acquired or holds subject to
the interest of a vendor or lessor under any conditional sale agreement, capital
lease or other title retention agreement relating to such asset.
 
“Loan” means the loan made by the Lender to the Borrower pursuant to Section
2.01.
 
“Loan Documents” means this Agreement and any Note.
 


6

--------------------------------------------------------------------------------




“Mansfield Sale/Leaseback” means the proposed sale and leaseback by a Subsidiary
of the Borrower of its owned portion of Unit 1 of the Bruce Mansfield Plant
currently scheduled to be consummated in the second quarter of 2007.
 
“Margin Stock” has the meaning assigned to that term in Regulation U issued by
the Board of Governors of the Federal Reserve System, and as amended and in
effect from time to time.
 
“Met-Ed” means Metropolitan Edison Company, a Pennsylvania corporation.
 
“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.
 
“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA.
 
“Nonrecourse Indebtedness” means any Indebtedness that finances the acquisition,
development, ownership or operation of an asset in respect of which the Person
to which such Indebtedness is owed has no recourse whatsoever to the Borrower or
any of its Affiliates other than:
 

 
(i)
recourse to the named obligor with respect to such Indebtedness (the “Debtor”)
for amounts limited to the cash flow or net cash flow (other than historic cash
flow) from the asset; and

 

 
(ii)
recourse to the Debtor for the purpose only of enabling amounts to be claimed in
respect of such Indebtedness in an enforcement of any security interest or lien
given by the Debtor over the asset or the income, cash flow or other proceeds
deriving from the asset (or given by any shareholder or the like in the Debtor
over its shares or like interest in the capital of the Debtor) to secure the
Indebtedness, but only if the extent of the recourse to the Debtor is limited
solely to the amount of any recoveries made on any such enforcement; and

 

 
(iii)
recourse to the Debtor generally or indirectly to any Affiliate of the Debtor,
under any form of assurance, undertaking or support, which recourse is limited
to a claim for damages (other than liquidated damages and damages required to be
calculated in a specified way) for a breach of an obligation (other than a
payment obligation or an obligation to comply or to procure compliance by
another with any financial ratios or other tests of financial condition) by the
Person against which such recourse is available.

 
“Note” means any promissory note issued at the request of the Lender pursuant to
Section 2.11 in the form of Exhibit B hereto.
 
“OE” means The Ohio Edison Company, an Ohio corporation.
 
“OECD” means the Organization for Economic Cooperation and Development.
 


7

--------------------------------------------------------------------------------




“Organizational Documents” shall mean, as applicable to any Person, the charter,
code of regulations, articles of incorporation, by-laws, certificate of
formation, operating agreement, certificate of partnership, partnership
agreement, certificate of limited partnership, limited partnership agreement or
other constitutive documents of such Person.
 
“Other Taxes” has the meaning set forth in Section 2.10(b).
 
“Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001), as in effect from time to time.


“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.
 
“Penelec” means Pennsylvania Electric Company, a Pennsylvania corporation.
 
“Penn” means Pennsylvania Power Company, a Pennsylvania corporation.
 
“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.
 
“Plan” means, at any time, an employee pension benefit plan that is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Code and is either (i) maintained by a member of the Controlled Group for
employees of a member of the Controlled Group or (ii) maintained pursuant to a
collective bargaining agreement or any other arrangement under which more than
one employer makes contributions and to which a member of the Controlled Group
is then making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions.
 
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or any successor thereto.
 
“SEC” means the United States Securities and Exchange Commission or any
successor thereto.
 
“SEC Order” means the order issued by the SEC that authorized the Borrower to
obtain extensions of credit until February 8, 2006, which authorization was
extended through December 31, 2007, pursuant to the FERC PUHCA 2005 Filing.
 
“Significant Subsidiaries” means (i) each regulated energy Subsidiary of the
Borrower, including, but not limited to, OE, Penn, CEI, TE, JCP&L, Met-Ed and
Penelec, and any successor to any of them, (ii) FES and ATSI, and (iii)  each
other Subsidiary of the Borrower the annual revenues of which exceed
$100,000,000 or the total assets of which exceed $50,000,000.
 


8

--------------------------------------------------------------------------------




“Stranded Cost Securitization Bonds” means any instruments, pass-through
certificates, notes, debentures, certificates of participation, bonds,
certificates of beneficial interest or other evidences of indebtedness or
instruments evidencing a beneficial interest that are secured by or otherwise
payable from non-bypassable cent per kilowatt hour charges authorized pursuant
to an order of a state commission regulating public utilities to be applied and
invoiced to customers of such utility. The charges so applied and invoiced must
be deducted and stated separately from the other charges invoiced by such
utility against its customers.
 
“Subsidiary” means, with respect to any Person, any corporation or other entity
of which securities or other ownership interests having ordinary voting power to
elect a majority of the Board of Directors or other persons performing similar
functions are at the time directly or indirectly owned by such a Person, or one
or more Subsidiaries, or by such Person and one or more of its Subsidiaries.
 
“Taxes” has the meaning set forth in Section 2.10(a).
 
“Termination Date” means June 1, 2007, subject to the extension described in
Section 2.12 hereof.
 
“Termination Event” means (i) a Reportable Event described in Section 4043 of
ERISA and the regulations issued thereunder (other than a Reportable Event not
subject to the provision for 30-day notice to the PBGC under such regulations),
or (ii) the withdrawal of any member of the Controlled Group from a Plan during
a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA, or (iii) the filing of a notice of intent to
terminate a Plan or the treatment of a Plan amendment as a termination under
Section 4041 of ERISA, or (iv) the institution of proceedings to terminate a
Plan by the PBGC, or (v) any other event or condition that might constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Plan.
 
“Total Capitalization” means, with respect to the Borrower at any date of
determination the sum, without duplication, of (i) Consolidated Debt of the
Borrower, (ii) the capital stock (but excluding treasury stock and capital stock
subscribed and unissued) and other equity accounts (including retained earnings
and paid in capital but excluding accumulated other comprehensive income and
loss) of the Borrower and its Consolidated Subsidiaries, (iii) consolidated
equity of the preference stockholders of the Borrower and its Consolidated
Subsidiaries, and (iv) the aggregate principal amount of Trust Preferred
Securities and Junior Subordinated Deferred Interest Debt Obligations.
 


9

--------------------------------------------------------------------------------




“Trust Preferred Securities” means (i) the issued and outstanding preferred
securities of Cleveland Electric Financing Trust I and (ii) any other
securities, however denominated, (A) issued by the Borrower or any Consolidated
Subsidiary of the Borrower, (B) that are not subject to mandatory redemption or
the underlying securities, if any, of which are not subject to mandatory
redemption, (C) that are perpetual or mature no less than 30 years from the date
of issuance, (D) the indebtedness issued in connection with which, including any
guaranty, is subordinate in right of payment to the unsecured and unsubordinated
indebtedness of the issuer of such indebtedness or guaranty, and (E) the terms
of which permit the deferral of the payment of interest or distributions thereon
to a date occurring after the Termination Date.
 
“Unfunded Vested Liabilities” means, with respect to any Plan at any time, the
amount (if any) by which (i) the present value of all vested nonforfeitable
benefits under such Plan exceeds (ii) the fair market value of all Plan assets
allocable to such benefits, all determined as of the then most recent valuation
date for such Plan, but only to the extent that such excess represents a
potential liability of a member of the Controlled Group to the PBGC or the Plan
under Title IV of ERISA.
 
“Unmatured Default” means any event that, with the giving of notice or the
passage of time, or both, would constitute an Event of Default.
 
SECTION 1.02.  Computation of Time Periods.
 
In this Agreement in the computation of periods of time from a specified date to
a later specified date, the word “from” means “from and including” and the words
“to” and “until” each means “to but excluding”.
 
SECTION 1.03.  Accounting Terms.
 
All accounting terms not specifically defined herein shall be construed in
accordance with GAAP consistent with those applied in the preparation of the
financial statements referred to in Section 4.01(g) hereof.
 
SECTION 1.04.  Certain References.
 
Unless otherwise indicated, references in this Agreement to articles, sections,
paragraphs, clauses, schedules and exhibits are to the same contained in or
attached to this Agreement.
 
ARTICLE II  
AMOUNT AND TERMS OF THE LOAN
 
SECTION 2.01.  The Loan.
 
The Lender agrees, on the terms and conditions hereinafter set forth, to make a
single advance to the Borrower in U.S. dollars in the principal amount of
$250,000,000 on the date of this Agreement.
 


10

--------------------------------------------------------------------------------



SECTION 2.02.  of Interest Periods
 
On the date of this Agreement, on or before the making of the Loan by the
Lender, the Borrower shall specify the duration of initial Interest Period
applicable to the Loan, which shall be subject to the limitations stated in the
definition of “Interest Period” in Section 1.01. Thereafter, on the third
Business Day prior to the expiration of the Interest Period then in effect, the
Borrower shall notify the Lender of the duration of the next succeeding Interest
Period, which shall be subject to the limitations stated in the definition of
“Interest Period” in Section 1.01.
 
SECTION 2.03.  Repayment of the Loan.
 
The Borrower agrees to repay the outstanding principal amount of the Loan to the
Lender no later than the Termination Date.
 
SECTION 2.04.  Interest on the Loan.
 
The Borrower agrees to pay interest on the unpaid principal amount of the Loan
from the date of this Agreement until such principal amount shall be paid in
full, at a rate per annum equal to the sum of the Eurodollar Rate for the
Interest Period then in effect plus the Applicable Margin, payable on the last
day of each Interest Period, on the Termination Date and on the date the Loan or
any portion thereof shall be prepaid in accordance with Section 2.06.
 
SECTION 2.05.  Additional Interest on the Loan.
 
The Borrower agrees to pay to the Lender, so long as the Lender shall be
required under regulations of the Board of Governors of the Federal Reserve
System to maintain reserves with respect to liabilities or assets consisting of
or including Eurocurrency Liabilities, additional interest on the unpaid
principal amount of the Loan, from the date of this Agreement until such
principal amount is paid in full, at an interest rate per annum equal at all
times to the remainder obtained by subtracting (i) the Eurodollar Rate for the
Interest Period then in effect from (ii) the rate obtained by dividing such
Eurodollar Rate by a percentage equal to 100% minus the Eurodollar Rate Reserve
Percentage for such Interest Period, payable on each date on which interest is
payable on the Loan hereunder; provided, that the Lender shall not be entitled
to demand additional interest under this Section 2.05 more than 90 days
following the last day of the Interest Period in respect of which such demand is
made; provided further, however, that the foregoing proviso shall in no way
limit the right of the Lender to demand or receive such additional interest to
the extent that such additional interest relates to the retroactive application
by the Board of Governors of the Federal Reserve System of any regulation
described above if such demand is made within 90 days after the implementation
of such retroactive regulation. Such additional interest shall be determined by
the Lender and notified to the Borrower, and such determination shall be
conclusive and binding for all purposes, absent manifest error.
 


11

--------------------------------------------------------------------------------



                    SECTION 2.06.     Prepayments.
 
(a)  Optional. The Borrower may at any time prepay the outstanding principal
amount of the Loan in whole or in part, together with accrued interest to the
date of such prepayment on the principal amount prepaid, upon notice thereof
given to the Lender not later than 11:00 a.m. (New York time) on the second
Business Day prior to any such prepayment provided, however, that (i) each
partial prepayment of the Loan shall be in an aggregate principal amount not
less than $5,000,000 and (ii) the Borrower shall be obligated to reimburse the
Lender in respect of any amounts payable pursuant to Section 7.04(b) on the date
of such prepayment.
 
(b)  Mandatory. Promptly upon the receipt by the Borrower or any of its
Subsidiaries of cash proceeds with respect to the Mansfield Sale/Leaseback (net
of any costs and expenses incurred by the Borrower and its Affiliates in
connection therewith, and the amount of all taxes (if any) payable by the
Borrower and its Affiliates in connection therewith), the Borrower shall prepay
the Loan in the amount of such proceeds within five Business Days after receipt
thereof. In addition, in the event that, after the date of this Agreement, there
is any increase in the aggregate commitments of the lenders under the Existing
Credit Agreement that is available to be borrowed pursuant to Section 2.06(b)
thereof, and capable of being borrowed, by the Borrower thereunder, the Borrower
shall borrow such additional amounts under the Existing Credit Agreement and,
upon receipt thereof, shall prepay the Loan in an amount equal to such
additional amounts. Any prepayment of the Loan shall be accompanied by accrued
interest on the amount prepaid to the date of such prepayment, and the Borrower
shall be obligated to reimburse the Lender in respect of any amounts payable
pursuant to Section 7.04(b) on the date of such prepayment.
 
SECTION 2.07.  Increased Costs.
 
(a)  If, due to either (i) the introduction of or any change (other than any
change by way of imposition or increase of reserve requirements included in the
Eurodollar Rate Reserve Percentage) in or in the interpretation of any law or
regulation, in each case, after the date hereof, or (ii) the compliance with any
guideline or request from any central bank or other governmental authority
(whether or not having the force of law) issued, promulgated or made, as the
case may be, after the date hereof, there shall be any increase in the cost to
the Lender of agreeing to make or making, funding or maintaining the Loan at the
Eurodollar Rate, then the Borrower shall from time to time, upon demand by the
Lender, pay to the Lender additional amounts sufficient to compensate the Lender
for such increased cost. A certificate as to the amount of such increased cost
and the basis therefor, submitted to the Borrower by the Lender shall constitute
such demand and shall be conclusive and binding for all purposes, absent
manifest error.
 


12

--------------------------------------------------------------------------------



(b)  If the Lender determines that compliance with any law or regulation or any
guideline or request from any central bank or other governmental authority
(whether or not having the force of law), issued, promulgated or made (as the
case may be) after the date hereof, affects or would affect the amount of
capital required or expected to be maintained by the Lender or any corporation
controlling the Lender and that the amount of such capital is increased by or
based upon the making or funding of the Loan hereunder, then, upon demand by the
Lender, the Borrower shall immediately pay to the Lender, from time to time as
specified by the Lender, additional amounts sufficient to compensate the Lender
or such corporation in the light of such circumstances, to the extent that the
Lender determines such increase in capital to be allocable to the making or
funding of the Loan hereunder. A certificate as to such amounts submitted to the
Borrower by the Lender shall constitute such demand and shall be conclusive and
binding for all purposes, absent manifest error.
 
SECTION 2.08.  Illegality.
 
Notwithstanding any other provision of this Agreement, if the Lender shall
notify the Borrower that the introduction of or any change in or in the
interpretation of any law or regulation makes it unlawful, or any central bank
or other governmental authority asserts that it is unlawful, for the Lender to
fund or maintain the Loan at the Eurodollar Rate hereunder, the Loan shall
forthwith bear interest at a rate per annum to be agreed between the Borrower
and the Lender. Lender upon becoming aware of circumstances that would permit
the Lender to notify the Borrower of any illegality under this Section 2.08
shall use its best efforts (consistent with its internal policy and legal and
regulatory restrictions) to change the jurisdiction of its Applicable Lending
Office if the making of such change would avoid or eliminate such illegality and
would not, in the reasonable judgment of the Lender, be otherwise
disadvantageous to the Lender.
 
SECTION 2.09.  Payments and Computations.
 
(a)  The Borrower shall make each payment hereunder and under any Note not later
than 12:00 noon (New York time) on the day when due in U.S. dollars to the
Lender at its address referred to in Section 7.02 in same day funds, without
set-off, counterclaim or defense. Upon the effective date specified in any
Assignment and Acceptance, the Lender shall make all payments hereunder and
under any Note in respect of the interest assigned thereby to the assignee
thereunder, and the parties to such Assignment and Acceptance shall make all
appropriate adjustments in such payments for periods prior to such effective
date directly between themselves.
 
(b)  The Borrower hereby authorizes the Lender, if and to the extent payment
owed to the Lender is not made by the Borrower to the Lender when due hereunder
or under any Note held by the Lender, to charge from time to time against any or
all of the Borrower’s accounts (other than any payroll account maintained by the
Borrower with the Lender if and to the extent that the Lender shall have
expressly waived its set-off rights in writing in respect of such payroll
account) with the Lender any amount so due.
 


13

--------------------------------------------------------------------------------



(c)  All computations of interest shall be made by the Lender, on the basis of a
year of 360 days, for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest is
payable. Each determination by the Lender of an interest rate hereunder shall be
conclusive and binding for all purposes, absent manifest error.
 
(d)  Whenever any payment hereunder or under any Note shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or facility fees, as the case
may be; provided, however, if such extension would cause payment of interest on
or principal of the Loan to be made in the next following calendar month, such
payment shall be made on the next preceding Business Day.
 
(e)  Any amount payable by the Borrower hereunder or under any Note that is not
paid when due (whether at stated maturity, by acceleration or otherwise) shall
(to the fullest extent permitted by law) bear interest from the date when due
until paid in full at a rate per annum equal at all times to the rate otherwise
applicable hereunder plus 2% per annum, payable upon demand.
 
(f)  To the extent that any payment by the Borrower is made to the Lender, or
the Lender exercises its right of setoff, and such payment or the proceeds of
such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any bankruptcy, insolvency or other similar law now or hereafter in effect or
otherwise (a “Returned Payment”), then to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred.
 
SECTION 2.10.  Taxes.
 
(a)  Any and all payments by the Borrower hereunder and under any Note shall be
made, in accordance with Section 2.09, free and clear of and without deduction
for any and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding, in the case
of the Lender, such taxes, levies, imposts, deductions and charges in the nature
of franchise taxes or taxes measured by the gross receipts or net income of the
Lender, by any jurisdiction in which the Lender, is organized, located or
conducts business or any political subdivision thereof and by the jurisdiction
of the Lender’s Lending Office or any political subdivision thereof (all such
non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities being herein referred to as “Taxes”). If the Borrower shall be
required by law to deduct any Taxes from or in respect of any sum payable
hereunder or under any Note to the Lender (i) the sum payable shall be increased
as may be necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 2.10) the
Lender receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with Applicable Law.
 


14

--------------------------------------------------------------------------------



(b)  In addition, the Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under any Note or from the
execution, delivery or registration of, or otherwise with respect to, this
Agreement or any Note (herein referred to as “Other Taxes”).
 
(c)  The Borrower agrees to indemnify the Lender for the full amount of Taxes or
Other Taxes (including, without limitation, any Taxes or Other Taxes imposed by
any jurisdiction on amounts payable under this Section 2.10) paid by the Lender
and any liability (including penalties, interest and expenses) arising therefrom
or with respect thereto, whether or not such Taxes or Other Taxes were correctly
or legally asserted. This indemnification shall be made within 30 days from the
date the Lender makes written demand therefor.
 
(d)  Any assignee of the Lender that is organized under the laws of a
jurisdiction outside the United States shall provide the Lender and the Borrower
with the forms prescribed by the Internal Revenue Service of the United States
certifying that such assignee is exempt from United States withholding taxes
with respect to all payments to be made to such assignee hereunder and under any
Note. If for any reason during the term of this Agreement, any assignee becomes
unable to submit the forms referred to above or the information or
representations contained therein are no longer accurate in any material
respect, such assignee shall promptly notify the Borrower in writing to that
effect. Unless the Lender and the Borrower have received forms or other
documents satisfactory to them indicating that payments hereunder or under any
Note are not subject to United States withholding tax, the Borrower shall
withhold taxes from such payments at the applicable statutory rate in the case
of payments to or for any Person organized under the laws of a jurisdiction
outside the United States.
 
(e)  The Lender, or any assignee claiming any additional amounts payable
pursuant to this Section 2.10 shall use its best efforts (consistent with its
internal policy and legal and regulatory restrictions) to change the
jurisdiction of its Lending Office if the making of such a change would avoid
the need for, or reduce the amount of, any such additional amounts that may
thereafter accrue and would not, in the reasonable judgment of such Person, be
otherwise disadvantageous to such Person.
 
(f)  Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in this
Section 2.10 shall survive the payment in full of principal and interest
hereunder and under any Note.
 
SECTION 2.11.  Noteless Agreement; Evidence of Indebtedness.
 
(a)  The Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to the Lender hereunder,
including the amounts of principal and interest payable and paid to the Lender
from time to time hereunder.
 
(b)  The entries maintained in the accounts maintained pursuant to subsection
(a) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided, however, that the failure of the Lender
to maintain such accounts or any error therein shall not in any manner affect
the obligation of the Borrower to repay such obligations in accordance with
their terms.
 


15

--------------------------------------------------------------------------------



(c)  The Lender may request that the Loan be evidenced by a Note. In such event,
the Borrower shall prepare, execute and deliver to the Lender a Note payable to
the order of the Lender. Thereafter, the Loan and interest thereon shall at all
times (including after any assignment pursuant to Section 7.07) be represented
by one or more Notes payable to the order of the payee named therein or any
assignee pursuant to Section 7.07, except to the extent that the Lender or any
such assignee subsequently returns any such Note for cancellation and requests
that the Loan once again be evidenced as described in subsection (a) above.
 
SECTION 2.12.  Extension of Termination Date.
 
So long as no Event of Default or Unmatured Default has occurred and is
continuing, the Borrower shall have the right, no later than 10 days prior to
the then-effective Termination Date, to extend the Termination Date for a period
of 30 days; provided, that (i) the representations and warranties contained in
Section 4.01 are correct in all material respects on and as of the date of
extension of the Termination Date, before and after giving effect to such
extension, as though made on and as of such date, and that, on or prior to the
date of such extension, and (ii) the Lender shall have received the following,
each dated such date and in form and substance reasonably satisfactory to the
Lender: (x) a certificate of a duly authorized officer of the Borrower to the
effect that as of the date of extension of the Termination Date the statement
set forth in clause (i) above is true, and (y) certified copies of the
resolutions of the Board of Directors of the Borrower authorizing such extension
and the performance of this Agreement on and after the date of extension of the
Termination Date, and of all documents evidencing other necessary corporate
action and governmental and regulatory approvals with respect to this Agreement
and such extension of the Termination Date.
 
 
ARTICLE III 
CONDITIONS OF LENDING
 
SECTION 3.01.  Conditions Precedent to the Making of the Loan.
 
The obligation of the Lender to make the Loan to the Borrower on the date of
this Agreement is subject to the conditions precedent that on or before such
date:
 
(a)  The Lender shall have received the following, each dated the same date
(except for the financial statements referred to in paragraph (iv)), in form and
substance satisfactory to the Lender:
 
(i)  This Agreement, duly executed by each of the parties hereto, and any Note
requested by the Lender pursuant to Section 2.11(c), duly completed and executed
by the Borrower and payable to the order of the Lender;
 
(ii)  Certified copies of the resolutions of the Board of Directors of the
Borrower approving this Agreement and the other Loan Documents and of all
documents evidencing any other necessary corporate action with respect to this
Agreement and the Loan Documents;
 


16

--------------------------------------------------------------------------------



(iii)  A certificate of the Secretary or an Assistant Secretary of the Borrower
certifying (A) the names and true signatures of the officers of the Borrower
authorized to sign each Loan Document and the other documents to be delivered
hereunder; (B) that attached thereto are true and correct copies of the
Organizational Documents of the Borrower, in each case as in effect on such
date; and (C) that attached thereto are true and correct copies of all
governmental and regulatory authorizations and approvals (including the SEC
Order) required for the due execution, delivery and performance by the Borrower
of this Agreement and each other Loan Document;
 
(iv)  Copies of the consolidated balance sheets of the Borrower and its
Subsidiaries as of December 31, 2006, and the related consolidated statements of
income, retained earnings and cash flows of the Borrower and its Subsidiaries
for the fiscal year then ended, certified by PricewaterhouseCoopers LLP;
 
(v)  An opinion of Gary D. Benz, Esq., counsel for the Borrower, substantially
in the form of Exhibit C hereto;
 
(vi)  An opinion of Akin Gump Strauss Hauer & Feld LLP, special counsel for the
Borrower, substantially in the form of Exhibit D hereto; and
 
(vii)  Such other certifications, opinions, financial or other information,
approvals and documents as the Lender may reasonably request, all in form and
substance satisfactory to the Lender.
 
(b)  The Lender shall have received all documentation and information required
by regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the Patriot Act.
 
(c)  The representations and warranties of the Borrower contained in
Section 4.01 hereof are true and correct on and as of the date of the making of
the Loan, before and after giving effect to the making of the Loan and to the
application of the proceeds therefrom.
 
 
ARTICLE IV 
REPRESENTATIONS AND WARRANTIES
 
SECTION 4.01.  Representations and Warranties of the Borrower.
 
The Borrower represents and warrants as follows:
 
(a)  Corporate Existence and Power. It is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of Ohio, is
duly qualified to do business as a foreign corporation in and is in good
standing under the laws of each state in which the ownership of its properties
or the conduct of its business makes such qualification necessary except where
the failure to be so qualified would not have a material adverse effect on its
business or financial condition or its ability to perform its obligations under
the Loan Documents, and has all corporate powers and all material governmental
licenses, authorizations, consents and approvals required to carry on its
business as now conducted.
 


17

--------------------------------------------------------------------------------



(b)  Corporate Authorization. The execution, delivery and performance by it of
each Loan Document have been duly authorized by all necessary corporate action
on its part and do not, and will not, require the consent or approval of its
shareholders, or any trustee or holder of any Indebtedness or other obligation
of it, other than such consents and approvals as have been duly obtained, given
or accomplished.
 
(c)  No Violation, Etc. Neither the execution, delivery or performance by it of
this Agreement or any other Loan Document, nor the consummation by it of the
transactions contemplated hereby or thereby, nor compliance by it with the
provisions hereof or thereof, conflicts or will conflict with, or results or
will result in a breach or contravention of any of the provisions of its
Organizational Documents, any Applicable Law, or any indenture, mortgage, lease
or any other agreement or instrument to which it is party or by which its
property is bound, or results or will result in the creation or imposition of
any Lien upon any of its property except as provided herein. There is no
provision of its Organizational Documents, or any Applicable Law, or any such
indenture, mortgage, lease or other agreement or instrument that materially
adversely affects, or in the future is likely (so far as it can now foresee) to
materially adversely affect, its business, operations, affairs, condition,
properties or assets or its ability to perform its obligations under this
Agreement or any other Loan Document. The Borrower and each of its Subsidiaries
is in compliance with all laws (including, without limitation, ERISA and
Environmental Laws), regulations and orders of any Governmental Authority
applicable to it or its property and all indentures, agreements and other
instruments binding upon it or its property, except where the failure to do so,
individually or in the aggregate, has not had and could not reasonably be
expected to have a material adverse effect on (i) the business, assets,
operations, condition (financial or otherwise) or prospects of the Borrower and
its Subsidiaries taken as a whole, or (ii) the legality, validity or
enforceability of any of the Loan Documents or the rights, remedies and benefits
available to the parties thereunder or the ability of the Borrower to perform
its obligations under the Loan Documents.
 
(d)  Governmental Actions. No Governmental Action is or will be required in
connection with the execution, delivery or performance by it, or the
consummation by it of the transactions contemplated by this Agreement or any
other Loan Document other than the SEC Order, which has been duly issued and is
in full force and effect.
 
(e)  Execution and Delivery. This Agreement and the other Loan Documents have
been duly executed and delivered by it, and this Agreement and each other Loan
Document is the legal, valid and binding obligation of it enforceable against it
in accordance with its terms, subject, however, to the application by a court of
general principles of equity and to the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally.
 


18

--------------------------------------------------------------------------------



(f)  Litigation. Except as disclosed in the Borrower’s Annual Report on
Form 10-K for the fiscal year ended December 31, 2006 and its Current Reports on
Form 8-K filed in 2007 prior to the date hereof (copies of which have been
furnished to the Lender), there is no pending or threatened action or proceeding
(including, without limitation, any proceeding relating to or arising out of
Environmental Laws) against it or any of its Subsidiaries before any court,
governmental agency or arbitrator that has a reasonable possibility of having a
material adverse effect on the business, condition (financial or otherwise),
results of operations or prospects of it and its consolidated subsidiaries,
taken as a whole, or on the ability of the Borrower to perform its obligations
under this Agreement or any other Loan Document, and there has been no
development in the matters disclosed in such filings that has had such a
material adverse effect.
 
(g)  Financial Statements; Material Adverse Change. The consolidated balance
sheets of the Borrower and its Subsidiaries as at December 31, 2006, and the
related consolidated statements of income, retained earnings and cash flows of
the Borrower and its Subsidiaries for the fiscal year then ended, certified by
PricewaterhouseCoopers LLP, independent public accountants, copies of each of
which have been furnished to the Lender, in each case as amended and restated to
the date hereof, present fairly the consolidated financial position of the
Borrower and its Subsidiaries as at such date and the consolidated results of
the operations of the Borrower and its Subsidiaries for the period ended on such
date, all in accordance with GAAP consistently applied. Except as disclosed in
the Borrower’s Annual Report on Form 10-K for the fiscal year ended December 31,
2006 and its Current Reports on Form 8-K filed in 2007 prior to the date hereof
(copies of which have been furnished to the Lender), there has been no material
adverse change in the business, condition (financial or otherwise), results of
operations or prospects of the Borrower and its Consolidated Subsidiaries, taken
as a whole, since December 31, 2006.
 
(h)  ERISA.
 
(i)  No Termination Event has occurred or is reasonably expected to occur with
respect to any Plan.
 
(ii)  Schedule B (Actuarial Information) to the most recent annual report
(Form 5500 Series) with respect to each Plan, copies of which have been filed
with the Internal Revenue Service and furnished to the Lender, is complete and
accurate and fairly presents the funding status of such Plan, and since the date
of such Schedule B there has been no material adverse change in such funding
status.
 
(iii)  Neither it nor any member of the Controlled Group has incurred nor
reasonably expects to incur any withdrawal liability under ERISA to any
Multiemployer Plan.
 
(i)  Taxes. It and each of its Subsidiaries has filed all tax returns (federal,
state and local) required to be filed and paid all taxes shown thereon to be
due, including interest and penalties, or provided adequate reserves for payment
thereof in accordance with GAAP other than such taxes that the Borrower or any
such Subsidiary is contesting in good faith by appropriate legal proceedings.
 


19

--------------------------------------------------------------------------------



(j)  Use of Proceeds. The proceeds of the Loan will be used solely to fund
repurchases of certain of the Borrower’s equity securities or to repay other
short-term borrowings incurred for such purpose.
 
(k)  Margin Stock. After applying the proceeds of the Loan, not more than 25% of
the value of the assets of the Borrower and its Subsidiaries subject to the
restrictions of Section 5.03(a) or (b) will consist of or be represented by
Margin Stock. The Borrower is not engaged in the business of extending credit
for the purpose of purchasing or carrying Margin Stock, and no proceeds of the
Loan will be used to purchase or carry any Margin Stock or to extend credit to
others for the purpose of purchasing or carrying any Margin Stock.
 
(l)  Investment Company. The Borrower is not an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, or an “investment advisor” within
the meaning of the Investment Advisers Act of 1940, as amended.
 
(m)  No Event of Default. No event has occurred and is continuing that
constitutes an Event of Default or that would constitute an Event of Default
(including, without limitation, an Event of Default under Section 6.01(e)) but
for the requirement that notice be given or time elapse or both.
 
(n)  Solvency.  (i)  The fair saleable value of its assets will exceed the
amount that will be required to be paid on or in respect of the probable
liability on its existing debts and other liabilities (including contingent
liabilities) as they mature; (ii) its assets do not constitute unreasonably
small capital to carry out its business as now conducted or as proposed to be
conducted; (iii) it does not intend to incur debts beyond its ability to pay
such debts as they mature (taking into account the timing and amounts of cash to
be received by it and the amounts to be payable on or in respect of its
obligations); and (iv) it does not believe that final judgments against it in
actions for money damages presently pending will be rendered at a time when, or
in an amount such that, it will be unable to satisfy any such judgments promptly
in accordance with their terms (taking into account the maximum reasonable
amount of such judgments in any such actions and the earliest reasonable time at
which such judgments might be rendered). Its cash flow, after taking into
account all other anticipated uses of its cash (including the payments on or in
respect of debt referred to in clause (iii) above), will at all times be
sufficient to pay all such judgments promptly in accordance with their terms.
 
(o)  No Material Misstatements. The reports, financial statements and other
written information furnished by or on behalf of the Borrower to the Lender
pursuant to or in connection with the Loan Documents and the transactions
contemplated thereby do not contain, when taken as a whole, any untrue statement
of a material fact and do not omit, when taken as a whole, to state any fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading in any material respect.
 


20

--------------------------------------------------------------------------------



ARTICLE V  
COVENANTS OF THE BORROWER
 
SECTION 5.01.  Affirmative Covenants of the Borrower.
 
So long as any amount payable by the Borrower hereunder shall remain unpaid, the
Borrower will:
 
(a)  Preservation of Corporate Existence, Etc. (i) Without limiting the right of
the Borrower to merge with or into or consolidate with or into any other
corporation or entity in accordance with the provisions of
Section 5.03(c) hereof, preserve and maintain its corporate existence in the
State of Ohio and qualify and remain qualified as a foreign corporation in each
jurisdiction in which such qualification is reasonably necessary in view of its
business and operations or the ownership of its properties and (ii) preserve,
renew and keep in full force and effect the rights, privileges and franchises
necessary or desirable in the normal conduct of its business.
 
(b)  Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, in all material respects with all applicable laws, rules, regulations,
and orders of any Governmental Authority, the noncompliance with which would
materially and adversely affect the business or condition of the Borrower and
its Subsidiaries, taken as a whole, such compliance to include, without
limitation, compliance with the Patriot Act, regulations promulgated by the U.S.
Treasury Department Office of Foreign Assets Control, Environmental Laws and
ERISA and paying before the same become delinquent all material taxes,
assessments and governmental charges imposed upon it or upon its property,
except to the extent compliance with any of the foregoing is then being
contested in good faith by appropriate legal proceedings.
 
(c)  Maintenance of Insurance, Etc. Maintain insurance with responsible and
reputable insurance companies or associations or through its own program of
self-insurance in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which the Borrower operates and furnish to the Lender,
within a reasonable time after written request therefor, such information as to
the insurance carried as the Lender may reasonably request.
 
(d)  Inspection Rights. At any reasonable time and from time to time as the
Lender may reasonably request, permit the Lender or any agents or
representatives thereof to examine and make copies of and abstracts from the
records and books of account of, and visit the properties of, the Borrower and
any of its Subsidiaries, and to discuss the affairs, finances and accounts of
the Borrower and any of its Subsidiaries with any of their respective officers
or directors; provided, however, that the Borrower reserves the right to
restrict access to any of its Subsidiaries’ generating facilities in accordance
with reasonably adopted procedures relating to safety and security. The Lender
agrees to use reasonable efforts to ensure that any information concerning the
Borrower or any of its Subsidiaries obtained by the Lender pursuant to this
subsection (d) or subsection (g) that is not contained in a report or other
document filed with the SEC, distributed by the Borrower to its security holders
or otherwise generally available to the public, will, to the extent permitted by
law and except as may be required by valid subpoena or in the normal course of
the Lender’s business operations be treated confidentially by the Lender and
will not be distributed or otherwise made available by the Lender to any Person,
other than the Lender’s employees, authorized agents or representatives
(including, without limitation, attorneys and accountants).
 
(e)  Keeping of Books. Keep, and cause each Subsidiary to keep, proper books of
record and account in which entries shall be made of all financial transactions
and the assets and business of the Borrower and each of its Subsidiaries in
accordance with GAAP.
 


21

--------------------------------------------------------------------------------



(f)  Maintenance of Properties. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its properties that are used or
that are useful in the conduct of its business in good working order and
condition, ordinary wear and tear excepted, it being understood that this
covenant relates only to the good working order and condition of such properties
and shall not be construed as a covenant of the Borrower or any of its
Subsidiaries not to dispose of such properties by sale, lease, transfer or
otherwise.
 
(g)  Reporting Requirements. Furnish, or cause to be furnished, to the Lender,
the following:
 
(i)  promptly after the occurrence of any Event of Default, the statement of an
authorized officer of the Borrower setting forth details of such Event of
Default and the action that the Borrower has taken or proposes to take with
respect thereto;
 
(ii)  as soon as available and in any event within 50 days after the close of
the fiscal quarter of the Borrower ended March 31, 2007, consolidated balance
sheets of the Borrower and its Subsidiaries as at the end of such quarter and
consolidated statements of income of the Borrower and its Subsidiaries for the
period commencing at the end of the previous fiscal year and ending with the end
of such quarter, fairly presenting the financial condition of the Borrower and
its Subsidiaries as at such date and the results of operations of the Borrower
and its Subsidiaries for such period and setting forth in each case in
comparative form the corresponding figures for the corresponding period of the
preceding fiscal year, all in reasonable detail and duly certified (subject to
year-end audit adjustments) by the chief financial officer, treasurer, assistant
treasurer or controller of the Borrower as having been prepared in accordance
with GAAP consistently applied;
 
(iii)  concurrently with the delivery of the financial statements specified in
clause (ii) above a certificate of the chief financial officer, treasurer,
assistant treasurer or controller of the Borrower (A) stating whether he has any
knowledge of the occurrence at any time prior to the date of such certificate of
an Event of Default not theretofore reported pursuant to the provisions of
clause (i) of this subsection (g) or of the occurrence at any time prior to such
date of any such Event of Default, except Events of Default theretofore reported
pursuant to the provisions of clause (i) of this subsection (g) and remedied,
and, if so, stating the facts with respect thereto, and (B) setting forth in a
true and correct manner, the calculation of the ratios contemplated by
Section 5.02 hereof, as of the date of the financial statements accompanying
such certificate, to show the Borrower’s compliance with or the status of the
financial covenants contained in Section 5.02 hereof;
 
(iv)  promptly after the sending or filing thereof, copies of any reports that
the Borrower sends to any of its securityholders, and copies of all reports on
Form 10-K, Form 10-Q or Form 8-K that the Borrower or any of its Subsidiaries
files with the SEC;
 
(v)  as soon as possible and in any event (A) within 30 days after the Borrower
or any member of the Controlled Group knows or has reason to know that any
Termination Event described in clause (i) of the definition of Termination Event
with respect to any Plan has occurred and (B) within 10 days after the Borrower
or any member of the Controlled Group knows or has reason to know that any other
Termination Event with respect to any Plan has occurred, a statement of the
chief financial officer of the Borrower describing such Termination Event and
the action, if any, that the Borrower or such member of the Controlled Group, as
the case may be, proposes to take with respect thereto;
 


22

--------------------------------------------------------------------------------



(vi)  promptly and in any event within two Business Days after receipt thereof
by the Borrower or any member of the Controlled Group from the PBGC, copies of
each notice received by the Borrower or any such member of the Controlled Group
of the PBGC’s intention to terminate any Plan or to have a trustee appointed to
administer any Plan;
 
(vii)  promptly and in any event within 30 days after the filing thereof with
the Internal Revenue Service, copies of each Schedule B (Actuarial Information)
to the annual report (Form 5500 Series) with respect to each Plan;
 
(viii)  promptly and in any event within five Business Days after receipt
thereof by the Borrower or any member of the Controlled Group from a
Multiemployer Plan sponsor, a copy of each notice received by the Borrower or
any member of the Controlled Group concerning the imposition of withdrawal
liability pursuant to Section 4202 of ERISA; and
 
(ix)  such other information respecting the condition or operations, financial
or otherwise, of the Borrower or any of its Subsidiaries, including, without
limitation, copies of all reports and registration statements that the Borrower
or any Subsidiary files with the SEC or any national securities exchange, as the
Lender may from time to time reasonably request.
 
(h)  SEC Order. Maintain the SEC Order in full force and effect and comply with
all terms and conditions thereof until all amounts outstanding under the Loan
Documents shall have been repaid or paid (as the case may be).
 
SECTION 5.02.  Debt to Capitalization Ratio.
 
So long as any amount payable by the Borrower hereunder shall remain unpaid, the
Borrower will maintain a Debt to Capitalization Ratio of no more than 0.65 to
1.00 (determined as of the last day of each fiscal quarter).
 
SECTION 5.03.  Negative Covenants of the Borrower.
 
So long as any amount payable by the Borrower hereunder shall remain unpaid, the
Borrower will not:
 
(a)  Sales, Etc. (i) Sell, lease, transfer or otherwise dispose of any shares of
common stock of any domestic Significant Subsidiary, whether now owned or
hereafter acquired by such Borrower, or permit any Significant Subsidiary to do
so or (ii) permit such Borrower or any Subsidiary to sell, lease, transfer or
otherwise dispose of (whether in one transaction or a series of transactions)
assets located in the United States of America representing in the aggregate
more than 15% (determined at the time of each such transaction) of the value of
all of the consolidated fixed assets of the Borrower, as reported on the most
recent consolidated balance sheet of the Borrower, to any entity other than any
of its wholly owned direct or indirect Subsidiaries or, in the case of TE, to
Centerior Funding Corporation; provided, however, that this provision shall not
restrict the Mansfield Sale/Leaseback.
 


23

--------------------------------------------------------------------------------



(b)  Liens, Etc. Create or suffer to exist, or permit any Significant Subsidiary
to create or suffer to exist, any Lien upon or with respect to any of its
properties (including, without limitation, any shares of any class of equity
security of any Significant Subsidiary), in each case to secure or provide for
the payment of Indebtedness, other than (i) liens consisting of (A) pledges or
deposits in the ordinary course of business to secure obligations under worker’s
compensation laws or similar legislation, (B) deposits in the ordinary course of
business to secure, or in lieu of, surety, appeal, or customs bonds to which the
Borrower or Significant Subsidiary is a party, (C) pledges or deposits in the
ordinary course of business to secure performance in connection with bids,
tenders or contracts (other than contracts for the payment of money), or
(D) materialmen’s, mechanics’, carriers’, workers’, repairmen’s or other like
Liens incurred in the ordinary course of business for sums not yet due or
currently being contested in good faith by appropriate proceedings diligently
conducted, or deposits to obtain in the release of such Liens; (ii) purchase
money liens or purchase money security interests upon or in any property
acquired or held by the Borrower or Significant Subsidiary in the ordinary
course of business, which secure the purchase price of such property or secure
indebtedness incurred solely for the purpose of financing the acquisition of
such property; (iii) Liens existing on the property of any Person at the time
that such Person becomes a direct or indirect Significant Subsidiary of the
Borrower; provided that such Liens were not created to secure the acquisition of
such Person; (iv) Liens in existence on the date of this Agreement; (v) Liens
created by any First Mortgage Indenture, so long as (A) under the terms thereof
no “event of default” (howsoever designated) in respect of any bonds issued
thereunder will be triggered by reference to an Event of Default or Unmatured
Default and (B) no such Liens shall apply to assets acquired from such Borrower
or any Significant Subsidiary if such assets were free of Liens (other than as a
result of a release of such Liens in contemplation of such acquisition)
immediately prior to any such acquisition; (vi) Liens on assets of ATSI to
secure Indebtedness of ATSI, provided, however, that the aggregate principal
amount of Indebtedness secured by such Liens shall not at any time exceed 60% of
the depreciated book value of the property subject to such Liens; (vii) Liens
securing Stranded Cost Securitization Bonds; (viii) Liens on cash (in an
aggregate amount not to exceed $270,000,000) pledged to secure reimbursement
obligations for letters of credit issued for the account of OE; and (ix) Liens
created for the sole purpose of extending, renewing or replacing in whole or in
part Indebtedness secured by any Lien referred to in the foregoing clauses
(i) through (viii); provided, however, that the principal amount of Indebtedness
secured thereby shall not exceed the principal amount of Indebtedness so secured
at the time of such extension, renewal or replacement, and that such extension,
renewal or replacement, as the case may be, shall be limited to all or a part of
the property or Indebtedness that secured the Lien so extended, renewed or
replaced (and any improvements on such property).
 
(c)  Mergers, Etc. Merge with or into or consolidate with or into any other
Person, or permit any of its Subsidiaries to do so unless (i) immediately after
giving effect thereto, no event shall occur and be continuing that constitutes
an Event of Default, (ii) the consolidation or merger shall not materially and
adversely affect the ability of the Borrower (or its successor by merger or
consolidation as contemplated by clause (i) of this subsection (c)) to perform
its obligations hereunder or under any other Loan Document, and (iii) in the
case of any merger or consolidation to which the Borrower is a party, the
corporation formed by such consolidation or into which the Borrower shall be
merged shall assume the Borrower’s obligations under this Agreement and the
other Loan Documents in a writing satisfactory in form and substance to the
Lender.
 


24

--------------------------------------------------------------------------------



(d)  Compliance with ERISA. (i) Enter into any “prohibited transaction” (as
defined in Section 4975 of the Code, and in ERISA) involving any Plan that may
result in any liability of the Borrower to any Person that is material to the
financial position or operations of the Borrower or (ii) allow or suffer to
exist any other event or condition known to the Borrower that results in any
liability of the Borrower to the PBGC that is material to the financial position
or operations of the Borrower. For purposes of this subsection (d), “liability”
shall not include termination insurance premiums payable under Section 4007 of
ERISA.
 
(e)  Use of Proceeds. Use the proceeds of the Loan for any purpose other than to
fund repurchases of certain of the Borrower’s equity securities or to repay
other short-term borrowings incurred for such purpose.
 
 
ARTICLE VI  
EVENTS OF DEFAULT
 
SECTION 6.01.  Events of Default.
 
If any of the following events shall occur and be continuing (each, an “Event of
Default”):
 
(a)  Any principal of, or interest on, the Loan, or any fees or other amounts
payable hereunder shall not be paid by the Borrower when the same become due and
payable; or
 
(b)  Any representation or warranty made by the Borrower (or any of its
officers) in any Loan Document or in connection with any Loan Document shall
prove to have been incorrect or misleading in any material respect when made; or
 
(c)  (i) The Borrower shall fail to perform or observe any covenant set forth in
Section 5.02 or Section 5.03 or (ii) the Borrower shall fail to perform or
observe any other term, covenant or agreement contained in this Agreement or any
other Loan Document and such failure shall remain unremedied for 30 days after
written notice thereof shall have been given to the Borrower by the Lender; or
 
(d)  Any material provision of this Agreement or any other Loan Document shall
at any time and for any reason cease to be valid and binding upon the Borrower,
except pursuant to the terms thereof, or shall be declared to be null and void,
or the validity or enforceability thereof shall be contested by the Borrower or
any Governmental Authority, or the Borrower shall deny that it has any or
further liability or obligation under this Agreement or any other Loan Document;
or
 


25

--------------------------------------------------------------------------------



(e)  The Borrower or any Significant Subsidiary shall fail to pay any principal
of or premium or interest on any Indebtedness (other than Indebtedness owed by
the Borrower under this Agreement) that is outstanding in a principal amount in
excess of $50,000,000 in the aggregate when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Indebtedness;
or any other event shall occur or condition shall exist under any agreement or
instrument relating to any such Indebtedness and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such event or condition is to accelerate, or to permit the
acceleration of, the maturity of such Indebtedness; or any such Indebtedness
shall be declared to be due and payable, or required to be prepaid (other than
by a regularly scheduled required prepayment), prior to the stated maturity
thereof; or
 
(f)  The Borrower or any Significant Subsidiary shall generally not pay its
debts as such debts become due, or shall admit in writing its inability to pay
its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Borrower or
any Significant Subsidiary seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition or arrangement with creditors, a readjustment
of its debts, in each case under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, custodian or other similar official
for it or for any substantial part of its property and, in the case of any such
proceeding instituted against it (but not instituted or acquiesced in by it),
either such proceeding shall remain undismissed or unstayed for a period of
60 consecutive days, or any of the actions sought in such proceeding (including,
without limitation, the entry of an order for relief against, or the appointment
of a receiver, trustee, custodian or other similar official for, it or for any
substantial part of its property) shall occur; or the Borrower or any
Significant Subsidiary shall take any corporate action to authorize or to
consent to any of the actions set forth above in this subsection (f); or
 
(g)  Any judgment or order for the payment of money exceeding any applicable
insurance coverage by more than $50,000,000 shall be rendered by a court of
final adjudication against the Borrower or any Significant Subsidiary and either
(i) valid enforcement proceedings shall have been commenced by any creditor upon
such judgment or order or (ii) there shall be any period of 10 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; or
 


26

--------------------------------------------------------------------------------



(h)  Any Termination Event with respect to a Plan shall have occurred, and, 30
days after notice thereof shall have been given to the Borrower by the Lender,
(i) such Termination Event (if correctable) shall not have been corrected and
(ii) the then Unfunded Vested Liabilities of such Plan exceed $10,000,000 (or in
the case of a Termination Event involving the withdrawal of a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA), the withdrawing
employer’s proportionate share of such excess shall exceed such amount), or the
Borrower or any member of the Controlled Group as employer under a Multiemployer
Plan shall have made a complete or partial withdrawal from such Multiemployer
Plan and the Plan sponsor of such Multiemployer Plan shall have notified such
withdrawing employer that such employer has incurred a withdrawal liability in
an amount exceeding $10,000,000; or
 
(i)  Any change in Applicable Law or any Governmental Action shall occur that
has the effect of making the transactions contemplated by this Agreement or any
other Loan Document unauthorized, illegal or otherwise contrary to Applicable
Law with respect to the Borrower; or
 
(j)  (i) The Borrower shall fail to own directly or indirectly 100% of the
issued and outstanding shares of common stock of each Significant Subsidiary;
(ii) any Person or two or more Persons acting in concert shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934, as amended),
directly or indirectly, of securities of the Borrower (or other securities
convertible into such securities) representing 30% or more of the combined
voting power of all securities of the Borrower entitled to vote in the election
of directors; (ii) commencing after the date of this Agreement, individuals who
as of the date of this Agreement were directors shall have ceased for any reason
to constitute a majority of the Board of Directors of the Borrower unless the
Persons replacing such individuals were nominated by the stockholders or the
Board of Directors of the Borrower in accordance with the Borrower’s
Organizational Documents; or (iii) 90 days shall have elapsed after any Person
or two or more Persons acting in concert shall have entered into a contract or
arrangement that upon consummation will result in its or their acquisition of,
or control over, securities of the Borrower (or other securities convertible
into such securities) representing 30% or more of the combined voting power of
all securities of the Borrower entitled to vote in the election of directors
(each a “Change of Control”).
 
then, and in any such event, the Lender may by notice to the Borrower declare
the Loan and all other amounts payable under this Agreement and the other Loan
Documents to be forthwith due and payable, whereupon the Loan and all such
amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by the Borrower; provided, however, that in the event of an actual or
deemed entry of an order for relief with respect to the Borrower or any
Significant Subsidiary under the Bankruptcy Code, the Loan and all other amounts
payable under this Agreement shall automatically become and be due and payable,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by the Borrower.
 


27

--------------------------------------------------------------------------------



ARTICLE VII  
MISCELLANEOUS
 
SECTION 7.01.  Amendments, Etc.
 
No amendment or waiver of any provision of this Agreement or any Note, nor
consent to any departure by the Borrower therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Lender, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.
 
SECTION 7.02.  Notices, Etc.
 
Unless specifically provided otherwise in this Agreement, all notices and other
communications provided for hereunder shall be in writing (including telecopier,
telegraphic or cable communication) and mailed, telecopied, telegraphed, cabled
or delivered, if to the Borrower, to it at its address at 76 South Main Street,
Akron, Ohio 44308, Attention: Treasurer, Telecopy: (330) 384-3772; if to Lender,
at its Lending Office; or, as to each party, at such other address as shall be
designated by such party in a written notice to the other party. All such
notices and communications shall, when mailed, telecopied, telegraphed or
cabled, be effective when deposited in the mails, telecopied, delivered to the
telegraph company or delivered to the cable company, respectively, except that
notices and communications to the Lender pursuant to Article II shall not be
effective until received by the Lender.
 
SECTION 7.03.  No Waiver; Remedies.
 
No failure on the part of the Lender to exercise, and no delay in exercising,
any right hereunder or under any Note shall operate as a waiver thereof; nor
shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.
 
SECTION 7.04.  Costs and Expenses; Indemnification.
 
(a)  The Borrower agrees to pay on demand all costs and expenses incurred by the
Lender in connection with the preparation, execution, delivery, modification and
amendment of this Agreement, any Note, and the other documents to be delivered
hereunder, including, without limitation, the reasonable fees and out-of-pocket
expenses of counsel for the Lender with respect thereto and with respect to
advising the Lender as to its rights and responsibilities under this Agreement.
The Borrower further agrees to pay on demand all costs and expenses, if any
(including, without limitation, reasonable counsel fees and expenses of
counsel), incurred by the Lender in connection with the enforcement (whether
through negotiations, legal proceedings or otherwise) of this Agreement, any
Note and the other documents to be delivered hereunder, including, without
limitation, counsel fees and expenses in connection with the enforcement of
rights under this Section 7.04(a).
 


28

--------------------------------------------------------------------------------



(b)  If any payment of principal of the Loan is made other than on the last day
of an Interest Period, as a result of a prepayment pursuant to Section 2.06 or
acceleration of the maturity of any amounts owing hereunder pursuant to
Section 6.01, or for any other reason, the Borrower shall, upon demand by the
Lender, pay to the Lender any amounts required to compensate the Lender for any
additional losses, costs or expenses that it may reasonably incur as a result of
such payment, including, without limitation, any loss, cost or expense incurred
by reason of the liquidation or redeployment of deposits or other funds acquired
by the Lender to fund or maintain the Loan. The Borrower’s obligations under
this subsection (b) shall survive the repayment of all other amounts owing to
the Lender under this Agreement and any Note.
 
(c)  The Borrower hereby agrees to indemnify and hold the Lender, its Affiliates
and their respective officers, directors, employees and professional advisors
(each, an “Indemnified Person”) harmless from and against any and all claims,
damages, liabilities, costs or expenses (including reasonable attorney’s fees
and expenses, whether or not such Indemnified Person is named as a party to any
proceeding or is otherwise subjected to judicial or legal process arising from
any such proceeding) that any of them may incur or that may be claimed against
any of them by any Person (including the Borrower) by reason of or in connection
with or arising out of any investigation, litigation or proceeding related to
any use or proposed use by the Borrower of the proceeds of the Loan, except to
the extent such claim, damage, liability, cost or expense is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Person’s gross negligence or willful misconduct. The
Borrower’s obligations under this Section 7.04(c) shall survive the repayment of
all amounts owing to the Lender under this Agreement and any Note. If and to the
extent that the obligations of the Borrower under this Section 7.04(c) are
unenforceable for any reason, the Borrower agrees to make the maximum payment in
satisfaction of such obligations that are not unenforceable that is permissible
under Applicable Law or, if less, such amount that may be ordered by a court of
competent jurisdiction.
 
(d)  To the extent permitted by law, the Borrower also agrees not to assert any
claim against any Indemnified Person on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to actual or direct
damages) in connection with, arising out of, or otherwise relating to this
Agreement, any of the transactions contemplated herein or the actual or proposed
use of the proceeds of the Loan.
 
SECTION 7.05.  Right of Set-off.
 
Upon the occurrence and during the continuance of any Event of Default the
Lender is hereby authorized at any time and from time to time, to the fullest
extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final, excluding, however, any payroll
accounts maintained by the Borrower with the Lender if and to the extent that
the Lender shall have expressly waived its set-off rights in writing in respect
of such payroll account) at any time held and other indebtedness at any time
owing by the Lender to or for the credit or the account of the Borrower against
any and all of the obligations of the Borrower now or hereafter existing under
this Agreement and any Note, whether or not the Lender shall have made any
demand under this Agreement or such Note and although such obligations may be
unmatured. The Lender agrees promptly to notify the Borrower after any such
set-off and application made by the Lender, provided that the failure to give
such notice shall not affect the validity of such set-off and application. The
rights of the Lender under this Section 7.05 are in addition to other rights and
remedies (including, without limitation, other rights of set-off) which the
Lender may have.
 


29

--------------------------------------------------------------------------------



SECTION 7.06.  Binding Effect.
 
This Agreement shall become effective when it shall have been executed by the
Borrower and the Lender and thereafter shall be binding upon and inure to the
benefit of the Borrower, the Lender and their respective successors and
permitted assigns, except that the Borrower shall not have the right to assign
its rights or obligations hereunder or any interest herein without the prior
written consent of the Lender.
 
SECTION 7.07.  Assignments and Participations.
 
(a)  The Lender may, with the prior written consent of the Borrower (which
consent shall not unreasonably be withheld or delayed and shall not be required
if an Event of Default then exists), assign to one or more banks or other
entities all or a portion of its rights under this Agreement and the other Loan
Documents (including, without limitation, all or a portion of the Loan and any
Note held by it); provided, however, that (i) the amount of the Loan being
assigned pursuant to each such assignment (determined as of the date of the
Assignment and Acceptance with respect to such assignment) shall in no event be
less than $5,000,000 and shall be an integral multiple of $1,000,000, and
(ii) each such assignment shall be to an Eligible Assignee. Upon such execution,
delivery, acceptance and recording, from and after the effective date specified
in each Assignment and Acceptance, (x) the assignee thereunder shall be a party
hereto and, to the extent that rights hereunder have been assigned to it
pursuant to such Assignment and Acceptance, have the rights of a Lender
hereunder and (y) the Lender assignor thereunder shall, to the extent that
rights hereunder have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights under this Agreement (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of the Lender’s
rights under this Agreement, the Lender shall cease to be a party hereto).
 
(b)  By executing and delivering an Assignment and Acceptance, the Lender and
the assignee thereunder confirm to and agree with each other and the Borrower as
follows: (i) other than as provided in such Assignment and Acceptance, the
Lender makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with this Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
instrument or document furnished pursuant hereto; (ii) the Lender makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or the performance or observance by the
Borrower of any of its obligations under this Agreement or any other instrument
or document furnished pursuant hereto; (iii) such assignee confirms that it has
received a copy of this Agreement, together with copies of the financial
statements referred to in Section 4.01(g) and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon the Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under this Agreement; and
(v) such assignee confirms that it is an Eligible Assignee.
 


30

--------------------------------------------------------------------------------



(c)  Upon its receipt of an Assignment and Acceptance executed by an assignee
representing that it is an Eligible Assignee, if such Assignment and Acceptance
has been completed and is in substantially the form of Exhibit A hereto, the
Lender shall give prompt notice thereof to the Borrower and the Borrower shall
deliver any Note requested pursuant to Section 2.11 in favor of such assignee or
assignor (as the case may be), after giving effect to such assignment.
 
(d)  The Lender may sell participations to one or more banks or other entities
in or to all or a portion of its rights under this Agreement and the other Loan
Documents (including, without limitation, all or a portion of the Loan and any
Note held by it); provided, however, that (i) the Lender’s obligations under
this Agreement shall remain unchanged, (ii) the Lender shall remain the holder
of any Note held by it for all purposes of this Agreement, (iii) the Lender may
not subject its ability to consent to any modification of this Agreement or any
Note to the prior consent of the bank or other entity to which such
participation was sold, except in the case of proposed waivers or modifications
with respect to interest, principal and fees payable hereunder and under any
Note and with respect to any extension of the Termination Date, and (iv) the
Borrower shall continue to deal solely and directly with the Lender in
connection with the Lender’s rights under this Agreement.
 
(e)  The Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 7.07, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to the Borrower furnished to the Lender by or on behalf of the
Borrower; provided, that prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any confidential information relating to the Borrower
received by it from the Lender.
 
(f)  Notwithstanding anything to the contrary set forth herein, the Lender may
assign, as collateral or otherwise, any of its rights hereunder and under any
Note (including, without limitation, its rights to receive payments of principal
and interest hereunder and under any Note) to (i) any Federal Reserve Bank or
(ii) any Affiliate of the Lender in either case, without notice to or consent of
the Borrower.
 
(g)  If the Lender shall make demand for payment under Section 2.07(a),
2.07(b) or 2.10, or shall deliver any notice to the Borrower pursuant to
Section 2.08 resulting in the suspension of certain obligations of the Lender
with respect to funding or maintaining the Loan at the Eurodollar Rate, then,
within 30 days of such demand (if, and only if, such payment demanded under
Section 2.07(a), 2.07(b) or 2.10, as the case may be, shall have been made by
the Borrower) or such notice (if such suspension is still in effect), as the
case may be, the Borrower may demand that the Lender assign in accordance with
this Section 7.07 to one or more Eligible Assignees designated by the Borrower
all (but not less than all) of the Loan within the next 15 days. If any such
Eligible Assignee designated by the Borrower shall fail to consummate such
assignment on terms acceptable to the Lender, or if the Borrower shall fail to
designate any such Eligible Assignee for all of the Loan, then the Lender may
assign the Loan to any other Eligible Assignee in accordance with this
Section 7.07 during such 15-day period; it being understood for purposes of this
Section 7.07(g) that such assignment shall be conclusively deemed to be on terms
acceptable to the Lender, and the Lender shall be compelled to consummate such
assignment to an Eligible Assignee designated by the Borrower, if such Eligible
Assignee shall agree to such assignment in substantially the form of Exhibit A
hereto and shall offer compensation to the Lender in an amount equal to the sum
of the outstanding principal amount of the Loan plus all interest accrued
thereon to the date of such payment plus all other amounts payable by the
Borrower to the Lender hereunder (whether or not then due) as of the date of
such payment accrued in favor of the Lender hereunder. Notwithstanding the
foregoing, the Lender shall not make any assignment at any time pursuant to this
subsection (h) if, at such time, (i) an Event of Default or Unmatured Default
has occurred and is continuing or (ii) the Borrower has not satisfied all of its
obligations hereunder.
 


31

--------------------------------------------------------------------------------



SECTION 7.08.  Governing Law.
 
THIS AGREEMENT AND ANY NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
 
SECTION 7.09.  Consent to Jurisdiction; Waiver of Jury Trial.
 
(a)  To the fullest extent permitted by law, the Borrower hereby irrevocably
(i) submits to the non-exclusive jurisdiction of any New York State or Federal
court sitting in New York City and any appellate court from any thereof in any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document and (ii) agrees that all claims in respect of such action or
proceeding may be heard and determined in such New York State court or in such
Federal court. The Borrower hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding. The Borrower also irrevocably consents, to the
fullest extent permitted by law, to the service of any and all process in any
such action or proceeding by the mailing by certified mail of copies of such
process to the Borrower at its address specified in Section 7.02. The Borrower
agrees, to the fullest extent permitted by law, that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
 
(b)  THE BORROWER AND THE LENDER HEREBY WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT,
ANY OTHER LOAN DOCUMENT OR OTHER INSTRUMENT OR DOCUMENT DELIVERED HEREUNDER OR
THEREUNDER.
 
SECTION 7.10.  Severability. 
 
Any provision of this Agreement that is prohibited, unenforceable or not
authorized in any jurisdiction shall, as to such jurisdiction, be ineffective to
the extent of such prohibition, unenforceability or non-authorization without
invalidating the remaining provisions hereof or affecting the validity,
enforceability or legality of such provision in any other jurisdiction.
 
SECTION 7.11.  Entire Agreement.
 
This Agreement and any Notes issued hereunder constitute the entire contract
among the parties relative to the subject matter hereof. Any previous agreement
among the parties with respect to the subject matter hereof is superseded by
this Agreement, except as expressly agreed in any such previous agreement.
Except as is expressly provided for herein, nothing in this Agreement, expressed
or implied, is intended to confer upon any party other than the parties hereto
any rights, remedies, obligations or liabilities under or by reason of this
Agreement.
 
SECTION 7.12.  Execution in Counterparts.
 
This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.
 


32

--------------------------------------------------------------------------------



SECTION 7.13.  USA PATRIOT Act Notice.
 
The Lender hereby notifies the Borrower pursuant to the requirements of the
Patriot Act that it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow the Lender to identify the
Borrower in accordance with the Patriot Act.
 


 
[Signatures to Follow]
 


 


 




33

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 
 

 
 FIRSTENERGY CORP.
 
 By:    _____________________________________________     
        Name:
           Title:

 
 

 

--------------------------------------------------------------------------------




 
 

 
MORGAN STANLEY SENIOR FUNDING, INC.
as Lender
 
 By:    _____________________________________________     
        Name:
           Title:

 
 
 
 

 

--------------------------------------------------------------------------------




SCHEDULE 1
 
Lending Office




Morgan Stanley Senior Funding, Inc.
One Pierrepont Plaza, 7th Floor
300 Cadman Plaza West
Brooklyn, NY 11201
Phone: 718-754-7282
Fax: 718-754-7249
Email: Mardoche.Dorval@morganstanley.com
 




--------------------------------------------------------------------------------


 




EXHIBIT A
Form of Assignment and Acceptance


ASSIGNMENT AND ACCEPTANCE


                    [Date]




Reference is made to the Credit Agreement, dated as of March 2, 2007 (as
amended, modified or supplemented from time to time, the “Credit Agreement”),
between FirstEnergy Corp., an Ohio corporation (the “Borrower”), and Morgan
Stanley Senior Funding, Inc., a Delaware corporation (the “Lender”). Capitalized
terms defined in the Credit Agreement are used herein with the same meaning.


[_____________] (the “Assignor”) and [____________] (the “Assignee”) agree as
follows:
 
1. The Assignor hereby sells and assigns, without recourse, to the Assignee, and
the Assignee hereby purchases and assumes from the Assignor, without recourse to
the Assignor, all or a portion of the Assignor’s rights under the Credit
Agreement and the other Loan Documents as of the Effective Date (as defined in
Section 5 below) which represents the percentage interest specified on
Schedule 1 of all outstanding rights of the Lender under the Credit Agreement
(the “Assigned Interest”). After giving effect to such sale and assignment, the
amount of the outstanding Loan owing to the Assignee will be as set forth in
Section 2 of Schedule 1.
 
2. On the Effective Date, the Assignee will pay to the Assignor, in same day
funds, at such address and account as the Assignor shall advise the Assignee,
the principal amount of the Loan outstanding under the Loan Documents that is
being assigned hereunder, and the sale and assignment contemplated hereby shall
thereupon become effective. From and after the Effective Date, the Assignor
agrees that the Assignee shall be entitled to all rights, powers and privileges
of the Assignor under the Credit Agreement to the extent of the Assigned
Interest, including without limitation (i) the right to receive all payments in
respect of the Assigned Interest for the period from and after the Effective
Date, whether on account of principal, interest, fees, indemnities in respect of
claims arising after the Effective Date (subject to Sections 7.04 and 7.07 of
the Credit Agreement), increased costs, additional amounts or otherwise;
(ii) the right to vote under the Credit Agreement based on the Assigned
Interest; (iii) the right to set-off and to appropriate and apply deposits of
the Borrower as set forth in the Credit Agreement; and (iv) the right to receive
notices, requests, demands and other communications. The Assignor agrees that it
will promptly remit to the Assignee any amount received by it in respect of the
Assigned Interest (whether from the Borrower, or otherwise) in the same funds in
which such amount is received by the Assignor.
 


--------------------------------------------------------------------------------

A-2

3. The Assignor (i) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim; (ii) other than as provided in this
Assignment and Acceptance, makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement or any other instrument or document furnished pursuant thereto;
(iii) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrower or the performance or
observance by the Borrower of any of its obligations under the Credit Agreement
or any other instrument or document furnished pursuant thereto; (iv)  (if
applicable) attaches the Note and requests that the Borrower exchanges such Note
for a new Note payable to the order of the Assignee in an amount equal to the
outstanding principal amount of the Loan, or new Notes payable to the order of
the Assignee in an amount equal to the principal amount of the Loan assumed by
the Assignee pursuant hereto, and a new Note payable to the order of the
Assignor in an amount equal to the principal amount of the Loan retained by the
Assignor under the Credit Agreement, respectively, as specified on Schedule 1
hereto; and (v) makes no other representation or warranty with respect to the
Borrower, the Loan Documents or any other instrument or document furnished
pursuant thereto, except as expressly set forth in clause (i) of this Section 3.
 
4. The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 4.01 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (ii) agrees that it will, independently and without
reliance upon the Assignor and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement; (iii) confirms that it
is an Eligible Assignee; [and] (iv)  specifies as its Lending Office (and
address for notices) the office set forth beneath its name on the signature
pages hereof [and (vi) attaches the forms prescribed by the Internal Revenue
Service of the United States certifying that it is exempt from United States
withholding taxes with respect to all payments to be made to the Assignee under
the Credit Agreement and the Note].* 
 
5. Following the execution of this Assignment and Acceptance by the Assignor and
the Assignee, a copy of it will be delivered to the Borrower. The effective date
of this Assignment and Acceptance shall be the date specified on Schedule 1
hereto (the “Effective Date”).
 
6. Upon and as of the Effective Date (i) the Assignee shall be a party to the
Credit Agreement and, to the extent provided in this Assignment and Acceptance,
have the rights of a Lender thereunder and (ii) the Assignor shall, to the
extent provided in this Assignment and Acceptance, relinquish its rights under
the Credit Agreement.
 
_____________________________


 *
If the Assignee is organized under the laws of a jurisdiction outside the United
States.

 
 

--------------------------------------------------------------------------------

A-3
 
7. From and after the Effective Date, the Borrower shall make all payments under
the Credit Agreement and the Note in respect of the interest assigned hereby
(including, without limitation, all payments of principal, interest and fees
with respect thereto) to the Assignee.
 
8. THIS ASSIGNMENT AND ACCEPTANCE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
9. This Assignment and Acceptance may be signed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.
 


--------------------------------------------------------------------------------

A-4

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed by their respective officers thereunto duly
authorized, as of the date first above written, such execution being made on
Schedule 1 hereto.
 



 
[NAME OF ASSIGNOR], as Assignor
 
 
By _____________________________
Name:
Title:
 
[NAME OF ASSIGNOR], as Assignor
 
 
By _____________________________
Name:
Title:
     
Lending Office (and
address for notices):
[Address]







 

--------------------------------------------------------------------------------




Schedule 1 to
Assignment and Acceptance

 
Dated __________




Section 1.
     
   Total Outstanding Principal Amount of the Loan:
$________________
   
    Amount of Assigned Share:
$________________
   
Percentage Interest:
  ________________ %
   
Section 2.
     
                    Assignee’s Portion of Outstanding Loan:
$
   
A Note payable to the order of the Assignee
Dated: ____________
 
Principal amount
 
 
 
$
   
   [A Note payable to the order of the Assignor
Dated: _____________
 
Principal amount:
 
 
 
$________________
   
Section 3.
     
                   Effective Date:                _____________
     







--------------------------------------------------------------------------------




EXHIBIT B
Form of Note


PROMISSORY NOTE


U.S.$250,000,000                                                                              _____,
2007




FOR VALUE RECEIVED, the undersigned, FIRSTENERGY CORP., an Ohio corporation (the
“Borrower”), HEREBY PROMISES TO PAY to the order of MORGAN STANLEY SENIOR
FUNDING, INC., a Delaware corporation (the “Lender”) for the account of its
Lending Office (such term and other capitalized terms herein being used as
defined in the Credit Agreement referred to below) the principal sum of
U.S.$250,000,000 or, if less, the aggregate principal amount of the Loan made by
the Lender to the Borrower pursuant to the Credit Agreement outstanding on the
Termination Date, payable on the Termination Date.


The Borrower promises to pay interest on the unpaid principal amount of the Loan
from the date hereof until such principal amount is paid in full, at such
interest rates, and payable at such times, as are specified in the Credit
Agreement.
 
Both principal and interest are payable in lawful money of the United States of
America to the Lender, at its Lending Office, in same day funds. The Loan, and
all payments made on account of principal thereof, shall be recorded by the
Lender and, prior to any transfer hereof, endorsed on the grid attached hereto
which is part of this Promissory Note.
 
This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement, dated as of March 2, 2007 (the “Credit
Agreement”), between the Borrower and the Lender. The Credit Agreement, among
other things contains provisions for acceleration of the maturity hereof upon
the happening of certain stated events and also for prepayments on account of
principal hereof prior to the maturity hereof upon the terms and conditions
therein specified.
 
The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.
 


--------------------------------------------------------------------------------



THIS PROMISSORY NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.
 

        FIRSTENERGY CORP.  
   
   
    By:      

--------------------------------------------------------------------------------

Name:   Title: 

 


--------------------------------------------------------------------------------





GRID


 
Date
Amount of Principal
Paid or Prepaid
Unpaid Principal
Amount of Note
 
_________________________________________________________________________________________________________________________        
_________________________________________________________________________________________________________________________
_________________________________________________________________________________________________________________________
_________________________________________________________________________________________________________________________
_________________________________________________________________________________________________________________________
_________________________________________________________________________________________________________________________
_________________________________________________________________________________________________________________________
_________________________________________________________________________________________________________________________
_________________________________________________________________________________________________________________________
_________________________________________________________________________________________________________________________
_________________________________________________________________________________________________________________________
_________________________________________________________________________________________________________________________
_________________________________________________________________________________________________________________________
_________________________________________________________________________________________________________________________
_________________________________________________________________________________________________________________________
_________________________________________________________________________________________________________________________
_________________________________________________________________________________________________________________________
_________________________________________________________________________________________________________________________
_________________________________________________________________________________________________________________________
_________________________________________________________________________________________________________________________
_________________________________________________________________________________________________________________________
_________________________________________________________________________________________________________________________
_________________________________________________________________________________________________________________________
_________________________________________________________________________________________________________________________
_________________________________________________________________________________________________________________________






